DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/22 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed on 11/08/21 have been fully considered but they are not persuasive. 

Applicant argues that the cited reference does not teach the claim limitation, “wherein the set of signal waveforms is generated according to the line segment input signal and the graphics library of the e-paper display device”. The examiner disagrees.

As shown in the art rejection below Shih et al (US 20120206467) do not specifically teach “the e-paper display panel to display a line segment wherein the set of signal waveforms is generated according to the line segment input signal and the graphics library of the e-paper display device and the line segment comprises at least 
On the other hand, Shih et al teach the e-paper display panel (110) to display a line segment(124, CF, PF), wherein the set of signal waveforms (122, 126) is generated according to the line segment input signal (124, CF, PF), and the graphics library (124), of the e-paper display device and the line segment (124, CF, PF), comprises at least one gray level (Fig. 1(110, 122, 124, 126),as shown in Fig. 1, the controller 122 is connected to the display panel 110,  the  memory 124  is coupled to the controller 122, and the controller 122  is connected to  the look-up table 126, [0044], the memory 124  is coupled to the controller 122 and includes a current frame buffer CF and a previous frame buffer PF, where the current frame buffer CF is used to temporarily store a frame image to be currently displayed, and the previous frame buffer PF is used to temporarily store an image which has been completely displayed on the display panel 110, the look-up table 126 is used to record all possible driving waveforms, where the driving waveforms are transmitted to the display panel 110, ,  [0029], the bistable display is an e-paper display (EPD),  [0045], the display panel 110 of the bistable display 100 generates different gray levels by mixing black particles and white particles so as to achieve an effect of displaying a frame image).

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to utilize Shih’s controller 122 as configured in Fig.1 in a desired manner, because the controller 122 controls all aspects of the display panel 110 based 

As to the claim limitation, “wherein the graphics library of the e-paper display device serves to generate a smooth line segment comprises a plurality of gray levels”, applicant’s arguments are moot. See the rejection below.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US 20120206467) in view of Ghosh et al (US 20200097526) and Bijnagte ( USPN 5146548).

Regarding claims 1 and 6,  Shih et al (US 20120206467) teach an e-paper display device, comprising ([0042], an e-paper display (EPD) is taken as an example for descriptions): an e-paper display panel (110) (Fig. 1 (110, 110), [0043], referring to FIG. 1, the bistable display 100 including the display panel 110,  [0029], the bistable display is an e-paper display (EPD)); a graphics library(124) (Fig, 1(124), [0044], the memory 124 is used to temporarily store a frame image to be currently displayed); and a display controller (122) coupled to the e-paper display panel(110) and configured to receive a line segment input signal (124, CF, PF) and call the graphics library(124) according to the line segment input signal (124, CF, PF), and then drive, using a set of signal waveforms (122, 126)(Fig. 1(110, 122, 124, 126),as shown in Fig. 1, the controller 122 is connected to the display panel 110,  the  memory 124  is coupled to the controller 122, and the controller 122  is connected to  the look-up table 126, [0044], the memory 124  is coupled to the controller 122 and includes a current frame buffer CF and a previous frame buffer PF, where the current frame buffer CF is used to temporarily store a frame image to be currently displayed, and the previous frame buffer PF is used to temporarily store an image which has been completely displayed on the display panel 110, the look-up table 126 is used to record all possible driving waveforms, where the driving waveforms are transmitted to the display panel 110).

Shih et al do not specifically teach “the e-paper display panel to display a line segment wherein the set of signal waveforms is generated according to the line segment input signal and the graphics library of the e-paper display device and the line segment comprises at least one gray level”.
On the other hand, Shih et al teach the e-paper display panel (110) to display a line segment(124, CF, PF), wherein the set of signal waveforms (122, 126) is generated according to the line segment input signal (124, CF, PF), and the graphics library (124), of the e-paper display device (Fig. 1(110, 122, 124, 126),as shown in Fig. 1, the controller 122 is connected to the display panel 110,  the  memory 124  is coupled to the controller 122, and the controller 122  is connected to  the look-up table 126, [0044], the memory 124  is coupled to the controller 122 and includes a current frame buffer CF and a previous frame buffer PF, where the current frame buffer CF is used to temporarily store a frame image to be currently displayed, and the previous frame buffer PF is used to temporarily store an image which has been completely displayed on the display panel 110, the look-up table 126 is used to record all possible driving waveforms, where the driving waveforms are transmitted to the display panel 110, ,  [0029], the bistable display is an e-paper display (EPD),  [0045], the display panel 110 of the bistable display 100 generates different gray levels by mixing black particles and white particles so as to achieve an effect of displaying a frame image).

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to utilize Shih’s controller 122 as configured in Fig.1 in a desired manner, because the controller 122 controls all aspects of the display panel 110 based on memory 124 and look-up table 126 and their respective components as taught by Shih et al.

Shi et al teach wherein the graphics library of the e-paper display device (124) (Fig, 1(124), [0044], the memory 124 is used to temporarily store a frame image to be currently displayed, [0029], the bistable display is an e-paper display (EPD)))

Shih et al do not teach wherein the graphics library of the e-paper display device serves to generate a smooth line segment.


Ghosh et al  (US 20200097526) teach that the semantic engine 712 can utilize SKIA graphics library with custom SKIA to AGM converter, convert the graphical objects to PDF constructs using PDFPort+PDFL, and provide the PDF constructs to a document service [0098]. As shown in Fig.7, the semantic engine 712, is connected to the data storage 714. 

 been obvious to one of ordinary skill in the art before the effective filing of this application to combine Shih’s bistable display 100 (an e-paper display (EPD) with Gosh’s sematic engine as configured with the data storage, the use of which helps the computing device 208 to more efficiently manage documents as taught by Ghosh et al.

Shih et al (as modified by Ghosh) do not teach wherein the graphics library of the e-paper display device serves to generate a smooth line segment comprises a plurality of gray levels.
 
USPN 5146548 to Bijnagte teaches the following:
all gray scale levels below a black/white threshold level (established by the values stored in random access memory storage location 266A) are mapped into the "whitest" (minimum) density level, while all gray scale levels above this black/white threshold are mapped into the "blackest" (maximum) density level (col. 15, lines 13-l8).

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine Shih’s bistable display 100 as (modified by Ghosh) with Bijnagte’s use of plurality of gray levels, the use of which achieve a scenario wherein once an image is captured it can be used "as is" without further review, modification or post processing as taught by Bijnagte.


Regarding claims 2 and 7, Shih et al teach the plurality of  the gray levels comprises a white gray level, a black gray level, a first gray level, and a second gray level, ([0045], the display panel 110 of the bistable display 100 generates different gray levels by mixing black particles and white particles so as to achieve an effect of displaying a frame image).

6.	Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US 20120206467) in view of Ghosh et al (US 20200097526) and Bijnagte ( USPN 5146548) further in view of  Peterson et al (US 20170031564).



Regarding claims 3-4 and 8-9, Shih et al (as modified by Ghosh et al and Bijnagte) do not teach the graphics library is a two-dimensional graphics library, wherein the graphics library is a SKIA graphics library.

Peterson et al (US 20170031564) teach that more complex object deformations can be performed using two-dimensional drawing primitives (e.g., ANDROID.RTM. SKIA 2D drawing library) or the use of Open Graphic Library for Embedded Systems (OpenGLES) [0066].


Regarding claims 5 and 10, Shih et al (as modified by Ghosh et al) teach the line segment input signal ([0044], the memory 124 including a frame image, [0043], the controller 122 for controlling inputs).

Shih et al (as modified by Ghosh et al) do not teach the line segment input signal is a handwritten input signal or a pen-written input signal.

Peterson et al teach that the user can enter commands and information into the computer 1610 through pointing and stylus pen, etc. [0144].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shin’s bistable display panel 100 (as modified by Ghosh et al) with Peterson’s stylus pen inputting, the use of which helps to more efficiently retrieve information as taught by Peterson et al.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             February 22, 2022 

.